Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0002165
                                                         22-JUL-2013
                                                         10:59 AM

                           SCPW-13-0002165

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STEVEN R. SCHAEFER, Petitioner,

                                 vs.

           OFFICE OF DISCIPLINARY COUNSEL, Respondent.


                         ORIGINAL PROCEEDING

                                ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the June 22, 2013 letter from
Steven R. Schaefer, it appears that Mr. Schaefer is seeking
review of the Office of Disciplinary Counsel’s consideration of
the complaint Mr. Schaefer filed against attorneys Hayden Aluli
and Mimi Desjardins.   Therefore,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall file the June 22, 2013 letter as a petition for a
writ of mandamus without payment of the filing fee.
          IT IS FURTHER ORDERED that the petition is denied.
          DATED:   Honolulu, Hawai#i, July 22, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack